Exhibit 10.2






AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) modifies certain terms
and conditions of the Employment Agreement effective December 1, 2014 between
David Wichmann and United HealthCare Services, Inc. (the “Employment
Agreement”). Accordingly, Executive’s Employment Agreement is amended, effective
as of the last date executed below, as follows:


Section 1.B is hereby deleted and replaced with the following:


B.    Title and Duties. Executive will be employed as Chief Executive Officer,
UnitedHealth Group. Executive will perform such duties, have such authority, and
exercise such supervision and control as are commonly associated with
Executive’s position, as well as perform such other duties as are reasonably
assigned to Executive. Executive will devote substantially all of Executive’s
business time and energy to Executive’s duties. Executive will maintain
operations in Executive’s area of responsibility, and make every reasonable
effort to ensure that the employees within that area of responsibility act, in
compliance with applicable law and UnitedHealth Group’s Code of Conduct, as
amended from time to time. Executive is subject to all of UnitedHealth Group’s
employment policies and procedures (except as specifically superseded by this
Agreement).
Section 3.B.v is hereby deleted and replaced with the following:


v.    By Executive for Good Reason. Executive may terminate this Agreement and
Executive’s employment for Good Reason, as defined below. Executive must give
UnitedHealth Group written notice specifying in reasonable detail the
circumstances constituting Good Reason, within 120 days of becoming aware of
such circumstances, or such circumstances will not constitute Good Reason. If
the circumstances constituting Good Reason are reasonably capable of being
remedied, UnitedHealth Group will have 60 days to remedy such circumstances.
“Good Reason” will exist if, without Executive’s consent, UnitedHealth Group:
(a) reduces Executive’s base salary or target bonus percentage other than in
connection with a general reduction affecting a group of similarly situated
employees; (b) moves Executive’s primary work location more than 50 miles; (c)
makes changes that substantially diminish Executive’s duties or responsibilities
from that of Chief Executive Officer, UnitedHealth Group; or (d) makes changes
to Executive’s reporting relationship that results in Executive not reporting to
the Chairman of UnitedHealth Group.


Except as expressly set forth in this Amendment, the Employment Agreement
remains in full force and effect according to its terms.


United HealthCare Services, Inc.    
 
Executive
By:
 /s/ D. Ellen Wilson
 
By:
 /s/ David Wichmann
Its:
Executive Vice President, Human Capital
 
 
 
 
 
 
 
 
Date:
August 16, 2017    
 
Date:
August 16, 2017






